174 S.W.3d 543 (2005)
Marcus Monroe SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64047.
Missouri Court of Appeals, Western District.
August 2, 2005.
Motion for Rehearing and/or Transfer Denied October 4, 2005.
Application for Transfer Denied November 22, 2005.
Jeannie Marie Willibey, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Office of Attorney General, Jefferson City, for Respondent.
Before LISA WHITE HARDWICK, Presiding Judge, PATRICIA BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2005.

ORDER
Marcus Monroe Smith appeals the denial of his motion for post-conviction relief filed pursuant to Rule 24.035. We affirm. Rule 84.16(b).